UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended JUNE 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period Fromto PREMIER HOLDING CORP. (Name of small business issuer specified in its charter) Nevada 88-0344135 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4705 West Addisyn Court Visalia, CA (Address of principal executive offices) (Zip Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was was required to submit and post such files.) Yes £No*£ Indicate by check mark whether the registrant is a large accelerated file­­r, anon –accelerated filer, or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Section 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNoT As ofMarch 31, 2011 the issuer had 1,663,169 shares of common stock outstanding. Transitional Small Business Disclosure Format:Yes £NoT 1 PARTI FINANCIALINFORMATION Item1. Financial Statements 3 Consolidated Balance Sheets 4 Consolidated Statements of Operations 5 Consolidated Statement of Shareholders' Deficit 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8–15 Item2. Management’s Discussion and Analysis or Plan of Operation 16–18 Item3. Quantitative and Qualitative Disclosures About Market Risk 19 Item4. Controls and Procedures 19 PARTII OTHERINFORMATION Item1. Legal Proceedings 20 Item1A. Risk Factors 20 23 Item 3. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 4. Defaults Upon Senior Securities 23 Item 5. Submission of Matters to a Vote of Security Holders 23 Item 6. Other Information 23 Item7. Exhibits 23 SIGNATURES 24 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements The accompanying financial statements have been prepared in accordance with generally accepted accounting principles for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission (“Commission”). While these statements reflect all normal recurring adjustments which are, in the opinion of management, necessary for fair presentation of the results of the interim period, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. For further information, refer to the financial statements and footnotes thereto, which are included in the Company’s Report on form 10K, previously filed with the Commission. 3 PREMIER HOLDING CORPORATION (a Development Stage Company) BALANCE SHEETS ASSETS June30, December 31, (unaudited) CURRENT ASSETS Cash $ $ Inventory 0 TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Due to related parties $ $ TOTAL CURRENT LIABILITIES SHAREHOLDERS' DEFICIT Common Stock, 100,000,000shares authorized, 1,663,169 and 1,000,383, respectively, issued and outstanding, par value $.0001 85 Additional Paid-in-Capital Deficit accumulated before development stage ) ) Deficit accumulated during development stage ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements 4 PREMIER HOLDING CORPORATION (A Development Stage Company) Statements of Operations (Unaudited) May 18, 2007 (inception of For the three months ended For the six months ended development stage) June 30, June 30, through June 30, 2011 Revenues, net $ $ $ Operating expenses General and administrative Total operating expenses Operating loss ( 13,896
